department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division contact person identification_number telephone number employer_identification_number number release date date date uniform issue list legend corporation founder brand dear this is in response to your ruling_request dated date requesting an extension for an additional five years under r c sec_4943 for disposing of certain excess_business_holdings facts you are a private_foundation organized as a nonprofit corporation to further the charitable interests of your founder you have been recognized as an organization exempt under sec_501 and are classified as a private_foundation within the meaning of sec_509 you state that you operate exclusively for charitable and educational_purposes through the making of grants and contributions to charities you acquired donation from your founder after his death you have excess_business_holdings in corporation under sec_4943 your initial five-year period for disposing of these excess_business_holdings will end on date percent of corporation stock as a during the initial five-year period for disposing of excess_business_holdings under sec_4943 you have created a more formal management and governance structure for corporation and your managers taken steps to unify the brand with respect to have consulted with advisors valuation specialist and legal counsel to discuss the various disposition options available to you you represent that because of the size value nature and complexity of this business holding you have despite your best efforts been unable to complete the sale of corporation stock within the prescribed five-year period except at a price substantially below fair_market_value you represent that you will be better able to determine and realize the full fair_market_value of your interest in corporation after the expiration of the initial five-year period your directors have established a plan of disposition that includes either selling your corporation stock to an unaffiliated third party or donating corporation shares to one or more charitable organizations your directors expect that they can dispose_of the corporation stock no later than date you submitted the plan to your appropriate state attorney_general and are waiting for a response if and when a response is received from the attorney_general a copy will be submitted to the secretary in accordance with sec_4943 prior to the end of the initial five-year period for disposing of excess_business_holdings under sec_4943 you submitted a request to the internal_revenue_service for an extension of five years to complete the required disposition ruling requested you requested a ruling extending the five-year period of time for disposing of excess_business_holdings for an additional five years under sec_4943 law r c sec_4943 imposes excise_taxes on the excess_business_holdings of any private_foundation in a business_enterprise sec_4943 provides that the term excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 provides in part that the permitted holdings of any private_foundation in an incorporated business_enterprise are percent of the voting_stock reduced by the percentage of the voting_stock owned by all disqualified persons r c sec_4943 provides that if there is a change in the holdings in a business_enterprise other than by purchase by the private_foundation or by a disqualified_person which causes the private_foundation to have excess_business_holdings in such enterprise the interest of the foundation in such enterprise immediately after such change shall while held by the foundation be treated as held by a disqualified_person rather than by the foundation during the 5-year period beginning on the date of such change in holdings sec_4943 provides that the internal_revenue_service may extend for an additional five years the initial five-year period for disposing of excess_business_holdings in the case of an unusually large gift or bequest of diverse business holdings or holdings with complex corporate structures if a the foundation establishes that i holdings during the initial five-year period and ii disposition within the initial five-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of holdings it made diligent efforts to dispose_of such b before the close of the initial five-year period i the private_foundation submits to the internal_revenue_service a plan for disposing of ail of the excess_business_holdings involved in the extension and ii the private_foundation submits the plan to the attorney_general or other appropriate state official having administrative or supervisory authority or responsibility with respect to the foundation's disposition of the excess_business_holdings involved and submits to the internal_revenue_service any response the private_foundation received during the five-year period and c the internal_revenue_service determines that such plan can reasonably be expected to be carried out before the close of the extension period analysis you are subject_to sec_4943 which imposes a tax on the excess_business_holdings of private_foundations generally under sec_4943 a private_foundation and its disqualified persons are permitted to hold twenty percent of the voting_stock in a business_enterprise with any excess constituting excess_business_holdings however if a private_foundation acquires holdings in a business_enterprise other than by purchase eg by gift which causes the foundation to have excess_business_holdings then the interest of the foundation in such business_enterprise shall be treated as held by a disqualified_person rather than the foundation for a five-year period beginning on the date such holdings were acquired by the foundation under sec_4943 it made diligent efforts to dispose_of such holdings during the initial five-year period and under sec_4943 the internal_revenue_service may extend the initial five-year period for disposing of excess_business_holdings for an additional five years if a foundation establishes that i disposition within the initial five-year period has not been possible except at a price substantially below fair_market_value by reason of the size and complexity or diversity of holdings ii before the close of the initial five-year period it submits to the internal_revenue_service and to the attorney_general or other appropriate state official having administrative or supervisory authority or responsibility with respect to the foundation's disposition of the excess_business_holdings a plan for disposing of all of the excess_business_holdings involved during the extension and iii the internal_revenue_service determines that such plan can reasonably be expected to be carried out before the close of the extension period of the corporation stock from founder a disqualified_person you received a donation of under sec_4946 you have stated that you consequently have excess_business_holdings in corporation under sec_4943 therefore you are required under sec_4943 to dispose_of these holdings during the initial five-year period that will end on date you have established that during the initial five-year period you have made diligent efforts to dispose_of the corporation stock but disposition within this period has not been possible except at a price substantially below fair_market_value because of the size and complexity or diversity of your holdings before the end of the initial five-year period you submitted a request to the internal_revenue_service under sec_4943 for an additional five-year period within which to dispose_of your excess_business_holdings in corporation and you described your plan for disposing of these holdings you also submitted the plan to the attorney_general of your state who is expected to approve the plan based on the information submitted we have determined that your plan to dispose_of your excess_business_holdings in corporation within an additional five- year period can reasonably be expected to be carried out therefore we conclude that you do meet the requirements under sec_4943 for an extension of five years to dispose_of your excess_business_holdings in corporation ruling under sec_4943 the period during which you may dispose_of your excess_business_holdings in corporation is extended for an additional five years until date we are not ruling on whether your interest in corporation constitutes excess_business_holdings this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald shoemaker manager exempt_organizations technical group enclosure notice
